NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted November 21, 2019 *
                             Decided November 26, 2019

                                        Before

                       DIANE P. WOOD, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       DANIEL A. MANION, Circuit Judge

No. 18-3688

RICHARD HOLMAN,                               Appeal from the United States District
     Plaintiff-Appellant,                     Court for the Central District of Illinois.

      v.                                      No. 14-1439-HAB

ANDREW TILDEN and WEXFORD                     Harold A. Baker,
HEALTH SOURCES, INC.,                         Judge.
    Defendants-Appellees.


                                      ORDER

       Richard Holman, an Illinois inmate, sued his prison doctor and Wexford Health
Services under 42 U.S.C. § 1983, alleging that he received constitutionally inadequate
medical care pursuant to a Wexford policy. The district court entered summary
judgment for the defendants, concluding that the doctor was not deliberately indifferent


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3688                                                                          Page 2

to Holman’s serious medical condition in violation of the Eighth Amendment and that,
therefore, Wexford was not liable either. We affirm.

        We recount the following facts and make all reasonable inferences from them in
Holman’s favor. See Kemp v. Liebel, 877 F.3d 346, 350 (7th Cir. 2017). At some point in
the past, Dr. Andrew Tilden, the medical director at Pontiac Correctional Center,
misdiagnosed Holman with gout. Then, in April 2014, Dr. Tilden evaluated Holman for
complaints of stomach pain, vomiting, and trouble urinating; he admitted Holman to
the infirmary for observation and ordered diagnostic tests. The tests revealed that
Holman had developed diabetes and was suffering serious complications, so Dr. Tilden
ordered intravenous fluids, insulin, and blood sugar monitoring. The next day, at
Dr. Tilden’s direction, Holman was transferred to the University of Illinois at Chicago
Hospital. There, medical staff diagnosed rhabdomyolysis (kidney failure), which they
attributed to an allergic reaction to a cholesterol medication. Dr. Tilden had prescribed
this medication, and Holman had been taking it for years without incident.

        Three months later, Holman was admitted to the prison’s infirmary with a fever,
chills, and vomiting. Dr. Tilden ordered intravenous fluids, insulin, blood sugar
monitoring, and diagnostic tests. Holman did not improve, so he was transferred by
ambulance to St. Joseph Medical Center that same day. He was admitted with sepsis
due to a urinary tract infection, acute respiratory failure, acute kidney failure, and a
draining colovesicular fistula (an open connection between the colon and bladder).
Later, Holman was released with a recommendation that he be sent to UIC to repair the
fistula; Dr. Tilden approved that procedure.

       Initially proceeding pro se, Holman sued under 42 U.S.C. § 1983, alleging that
Dr. Tilden had provided him with constitutionally deficient care. He asserted that
Wexford was also liable because of its “widespread practice” of denying inmates access
to proper or sufficient medical attention. See Monell v. Dept. of Soc. Servs., 436 U.S. 658,
694 (1978). The district court sua sponte recruited counsel to represent Holman.

       In February 2017, the district judge set a discovery deadline of May 15, 2018. In
December 2017 Holman’s counsel asked to depose Dr. Tilden, but Dr. Tilden had
suffered appendicitis that required surgery. Originally, it was anticipated that
Dr. Tilden would become available in March, so Holman’s counsel served a notice of
deposition for that month. Dr. Tilden, however, had suffered complications from his
surgery, and, as a result, was unavailable to be deposed between December 2017 and
No. 18-3688                                                                        Page 3

May 2018. During this time, the defendants’ attorneys kept Holman’s counsel apprised
of Dr. Tilden’s unavailability. At one point, they lost track of Dr. Tilden when he went
to visit family in Poland, but upon his return, they contacted Holman’s counsel multiple
times with dates when he could sit for a deposition. Holman’s counsel did not respond.
The defendants also moved to extend the discovery period; the district court granted
the motion and reset the discovery deadline to July 9, 2018. Days before the deadline,
Holman’s counsel moved for sanctions on the basis that Dr. Tilden had unreasonably
dodged his deposition.

       After the close of discovery, defendants moved for summary judgment, relying
primarily on an affidavit by Dr. Tilden. In response, Holman argued that the defendants
could not prevail because they had not deposed any of Holman’s disclosed witnesses
and therefore could not establish that he lacked evidence for his claims. See Celotex
Corp. v. Catrett, 477 U.S. 317, 328 (1986). Holman also argued that he could not answer
the motion because he needed to take more discovery. See FED. R. CIV. P. 56(d). Holman
did not address the defendants’ substantive arguments, respond to their proposed
statement of undisputed material facts, or submit his own affidavit or other evidence.

       Taking up the parties’ motions, the district court first denied Holman’s motion
for discovery sanctions. It concluded that Dr. Tilden’s temporary unavailability for a
deposition was unavoidable because of his serious illness. Moreover, the court
determined, Holman could not show he was prejudiced by the unavailability because
the defendants made several attempts to schedule Dr. Tilden’s deposition once he
became available, and Holman ignored them.

       In addressing the motion for summary judgment, the district court concluded
that because Holman did not respond to defendants’ statement of facts, he had
admitted them. See C.D. ILL. LOCAL R. 7/1 (D)(2)(b)(6). The court then determined that
Dr. Tilden was not deliberately indifferent to Holman’s medical needs, and that,
without an underlying constitutional violation, Wexford could have no liability.

       On appeal, Holman first argues that the district court erroneously denied his
motion for sanctions because Dr. Tilden was unavailable for a deposition during the
discovery period without a valid reason. But the “trial court has broad discretion
concerning the imposition of discovery sanctions.” Park v. City of Chicago, 297 F.3d 606,
614 (7th Cir. 2002). And the district court did not abuse that discretion in concluding
that Dr. Tilden’s unavailability was not in bad faith and that Holman could not show
No. 18-3688                                                                          Page 4

prejudice. Dr. Tilden was unavailable for only five months out of the 17-month
discovery period, and because of serious illness. Holman’s counsel, Jared Kosoglad,
knew about Dr. Tilden’s unavailability, and, once Dr. Tilden became available, the
defendants tried to reschedule. But Mr. Kosoglad failed to respond, never filed a motion
to compel, and did not request an extension of the discovery deadline.

       Relatedly, Holman argues that the district court should have stayed summary
judgment until Dr. Tilden could be deposed because, without that deposition, he could
not respond to the defendants’ motion. But the district court did not err in deciding the
summary judgment motion. True, the court did not specifically address Holman’s
request to reopen discovery, which was supported by a declaration of Mr. Kosoglad
that he could not respond without taking evidence. See FED. R. CIV. P. 56(d). But where a
party fails to secure discovery because of its own lack of diligence, “the district court
can in its discretion hold the party to the consequences of its choice and decide the
summary judgment motion.” See Helping Hands Caregivers, Ltd. v. Darden Rests., Inc.,
900 F.3d 884, 891 (7th Cir. 2018). As the court noted in its sanctions and summary
judgment orders, the failure to take depositions during the discovery period resulted
from Mr. Kosoglad’s lack of diligence in marshaling evidence to support Holman’s
claim. That is not a basis for overturning the district court’s ruling on a properly filed
motion.

       Holman also reprises the argument that the district court should have denied the
motion for summary judgment because the defendants failed to depose his witnesses.
He relies on the concurring and dissenting opinions in Celotex to argue that this failure
prevented the defendants from showing the absence of a material factual dispute.
See Celotex, 477 U.S. at 328–39. But the defendants did not file a Celotex-type motion
premised on the absence of evidence for a necessary fact. They argued that, based on
the medical records and Dr. Tilden’s affidavit, no reasonable jury could find that
Dr. Tilden exhibited deliberate indifference to Holman’s serious medical needs.

        Next, Holman contends, as he did in the district court, that Dr. Tilden’s affidavit
was inadmissible because parts of it lack foundation or offer impermissible opinion
testimony. But a general physician may be “competent to testify about problems that a
medical specialist typically treats,” see Gayton v. McCoy, 593 F.3d 610, 617 (7th Cir.
2010), and Holman does nothing to establish that Dr. Tilden, who demonstrated
familiarity in monitoring and treating rhabdomyolysis, lacked competence to testify as
to its potential causes. In any case, Holman’s qualms relate only to Dr. Tilden’s
No. 18-3688                                                                        Page 5

disagreement with the UIC staff that his rhabdomyolysis was a side effect of his
cholesterol medication. The cause of the rhabdomyolysis—whether induced by
medication or something else—is not material because there is no evidence that a
misapprehension about the cause of condition delayed appropriate treatment.

        Holman did not argue the merits of his deliberate indifference claim in the
district court and therefore waives that argument on appeal. See United Central Bank v.
Davenport Estate, LLC, 815 F.3d 315, 318 (7th Cir. 2016). Because he might have
anticipated a ruling on his Rule 56(d) motion before being required to respond
substantively, however, we note that summary judgment was properly entered.
Holman needed to point to evidence from which a reasonable juror could find that
Dr. Tilden knew of and disregarded a substantial risk of harm to Holman in making
treatment decisions. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). Even if we accept
Holman’s premise that his cholesterol medication caused his kidney failure, the record
contains no evidence that Dr. Tilden knew, or should have known, when he prescribed
it that Holman would have a severe reaction, especially when Holman had been taking
it for years without issue. Holman also maintains that Dr. Tilden misdiagnosed him in
the past, but he does not connect this supposed misdiagnosis to his medical problems in
April and June 2014. What we are left with is evidence of Dr. Tilden’s response to
Holman’s serious symptoms with tests, treatment, and immediate escalation to outside
hospitalization when he could not stabilize Holman’s condition. Without evidence that
these actions totally diverged from accepted medical standards, judgment for Dr. Tilden
was proper. See Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 664 (7th Cir. 2016).

       Holman concludes by arguing, without elaboration, that the district court should
not have entered judgment for Wexford on his Monell claim. But that claim required
proof that he suffered a constitutional violation caused by an express or de facto policy
of Wexford’s that Dr. Tilden implemented. Because Holman could not prove any
underlying constitutional violation, Wexford cannot be liable. See Pyles v. Fahim,
771 F.3d 403, 412 (7th Cir. 2014).
                                                                              AFFIRMED